Abrams, J.
(concurring). I adhere to my dissent in Cummings v. Secretary of Envtl. Affairs, 402 Mass. 611, 619-629 (1988) (Abrams, J., dissenting). See Walpole v. Secretary of the Executive Office of Envtl. Affairs, 405 Mass. 67, 73 (1989) (Abrams, J., concurring). I think the court errs in not revisiting Cummings. I conclude here that the Superior Court properly has jurisdiction under G. L. c. 214, § 7A. See Cummings v. Secretary of Envtl. Affairs, supra (Abrams, J., dissenting).1
The language and history of MEPA support a conclusion that the Secretary’s determination is reviewable in the Superior *144Court. Cummings v. Secretary of Envtl. Affairs, supra at 619-624 (Abrams, J., dissenting). Given this legislation and legislative history, the Superior Court has jurisdiction under G. L. c. 214, § 7A, where there is “an allegation that ‘damage to the environment is occurring or is about to occur,’ and it [is] further . . . alleged that such damage ‘constitutes a violation of a statute ... or regulation the major purpose of which is to prevent or minimize damage to the environment.’ ” Cummings v. Secretary of Envtl. Affairs, supra at 624-625 (Abrams, J., dissenting), quoting Boston v. Massachusetts Port Auth., 364 Mass. 639, 645 (1974). I adhere to my belief that an improper determination by the Secretary constitutes “damage to the environment.” Cummings v. Secretary of Envtl. Affairs, supra at 625 (Abrams, J., dissenting), citing Boston v. Massachusetts Port Auth., supra at 645-647.
Although “the issuance by the Secretary of a final certificate of full compliance with MEPA constitutes final agency action by the Secretary,” Enos v. Secretary of Envtl. Affairs, 48 Mass. App. Ct. 239, 243-244 n.9 (1999), citing Walpole v. Secretary of the Executive Office of Envtl. Affairs, supra at 72, the court’s decisions to date effectively foreclose all avenues of redress for affected citizens seeking judicial review of the Secretary’s substantive decisions under MEPA. See Enos v. Secretary of Envtl. Affairs, supra; Cummings v. Secretary of Envtl. Affairs, supra at 619-629 (Abrams, J., dissenting); Walpole v. Secretary of the Executive Office of Envtl. Affairs, supra at 73 (Abrams, J., concurring). The result of the court’s opinions is to exempt the Secretary’s actions from judicial review by affected citizens. The only person left to bring suit is the developer — the person least likely to make an environmental challenge, an extraordinary outcome.

 I agree with the court’s conclusion, ante at 138-141, that the Superior Court does not have jurisdiction in this matter under G. L. c. 231 A. Hence, I concur.